MEMORANDUM **
Fred Duran appeals pro se the district court’s dismissal for lack of subject matter jurisdiction of his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The existence of subject matter jurisdiction is a question of law we review de novo. Ahmed v. Washington, 276 F.3d 464, 467 (9th Cir.2001) (citing Garvey v. Roberts, 203 F.3d 580, 587 (9th Cir.2000)). Because the claims Duran raised required the district court to review state court judgments, the district court correctly concluded that, under the Rooker-Feldman doctrine, it lacked subject matter jurisdiction over the action. See Ahmed, 276 F.3d at 467; see *308generally, Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.